3. South Korea - death penalty declared legal
The next item is the debate on five motions for resolutions on South Korea - death penalty declared legal.
author. - Mr President, after 13 years without an execution in South Korea, it is deeply sad that the Constitutional Court there ruled in favour of the death penalty a few weeks ago. The ruling states that the death penalty is a legal punishment that can deter crime for the public good. That is a commonly heard argument and merely a response to emotive situations in a given country at a certain time.
It in fact means that the death penalty is being viewed as a preventive force in the hope that, when a criminal knows there is capital punishment, he or she will think twice about his or her acts. We all know that many studies have refuted that idea.
Even more important is the fact that an execution is irreversible; there is no way back. Roman law at the time of Justinian stated that it was better for a guilty person to go unpunished than for an innocent person to be deprived of their life. That was 15 centuries ago. Since the South Korean Constitutional Court itself recognised that the death penalty could be subject to errors and abuse, our concerns brought forward today might strengthen the democratic institutions of the Republic of Korea in the idea that this method of punishment should be abolished for good.
Since the Republic of South Korea acceded to the International Covenant on Civil and Political Rights in 1990, and is a signatory to most of the major human rights treaties, moving backwards would be very harmful to its international reputation.
author. - Mr President, the European Union in general, and this Parliament in particular, has a very proud record - an honourable tradition - of opposing the death penalty. Therefore we can do nothing other than regret the decision of the Republic of Korea's Constitutional Court that the death penalty is not a violation of that country's Constitution.
However, I believe we have to keep the issue in proportion. The justices ruled by a narrow margin of five votes to four. The last time they voted it was seven votes to two. They did not urge or condone the use of the death penalty but called for a political decision for the Korean Parliament to decide on the future abolition of the death penalty in that country.
We also have to note that South Korea is de facto an abolitionist country. No executions have been carried out since February 1998 and, in 2007, Amnesty International categorised South Korea as a country that has virtually abolished capital punishment.
However, the seriousness of this issue comes back to the fore when we realise that the floor leader of the Grand National Party in Korea said just recently that this de facto moratorium on capital punishment should be ended and a swift execution should take place of certain prisoners. I hope this unfortunate opportunistic voice in Korea will be ignored and that South Korea will indeed move away from being a de facto moratorium country by changing its law and becoming a de jure moratorium country.
Mr President, ladies and gentlemen, it is regrettable that a number of States around the world still, in this day and age, conduct or permit this inhumane kind of punishment for serious criminals. I believe that nobody has the right to decide about the life or death of another person, be it at the beginning or the end of that life, and certainly not in connection with punishing a criminal act. This barbaric punishment by execution has no place in the modern world.
The unforgettable, great Pope John Paul II pointed out that, above all, atonement, the chance for reconciliation, must be possible. With an irreversible act such as the death penalty, that is not possible. That is why, as parliamentary groups, we are joining forces to call on our colleagues in South Korea to take up this subject in their parliament and to join with us Europeans to campaign for the abolition of the death penalty, as a mark of humanity. I would like to call on all Members to support this joint motion for a resolution unanimously.
Mr President, at the Fourth World Congress Against the Death Penalty, held at the end of February in Geneva, the abolitionist movement welcomed the growing number of countries that have abolished or suspended the death penalty. South Korea seemed to have committed itself along those lines, since no executions have been carried out there since December 1997.
The recent decision of the Constitutional Court of the Republic of Korea cannot but worry us; we cannot but regret it. We therefore want the Commission and the Council to regard the abolition of the death penalty - a violation of the right to life and a crime of state - as a key element in the European Union's relations with third countries.
We want them to call on the Korean Government and the President of the Republic, himself sentenced to death in 1981, to make a firm commitment to abolish the death penalty; to decide on a moratorium, pursuant to the UN decision; to voice their concern at the situation of the 59 people, including certain political prisoners, who have been sentenced to death in that country; and to call for their death sentence to be commuted.
Mr President, the policy of abolishing the death penalty is a very successful part of European foreign policy. This can be seen in accession negotiations, in bilateral talks and also in the United Nations, where more and more States within the world community are deciding to come out in favour of a moratorium or to abolish the death penalty completely. Until recently, the Republic of South Korea was one of those States that, in practice, no longer applied this degrading and demeaning punishment.
Today's resolution is an expression of our concern that, with the decision of the South Korean Constitutional Court that executions are legally compatible with the constitution, a situation has now been brought about that truly facilitates the renewed use of the death penalty. We are therefore calling for the government of South Korea to do everything in its power, as an initial step, to adopt a legally binding moratorium that prohibits executions from taking place - there are, after all, over 55 people on death row - at which point, as a second step, the South Korea parliament should pass a law to abolish the death penalty.
It is very positive to see that within South Korean society, too, a movement has come about that is campaigning, ultimately, for the advent of a law to abolish the death penalty. We in this House should support that movement.
Mr President, at a time when the number of countries which are giving up use of the death sentence is growing, the decision of the Constitutional Court of South Korea should be received at least with surprise.
The death penalty is a clear violation of human rights, because, after all, human life is a value which the law should protect, and a legal system which allows capital punishment strikes at its own foundations and is a peculiar kind of hypocrisy. Many arguments exist against the use of this means of administering justice. For me, the most important is its irreversibility. Whatever else might be said about it, capital punishment is a penalty which is final. It deprives people of that one most precious thing which they will ever possess. Besides, there remains the moral responsibility on those who carry out this act, because the risk always exists of executing an innocent person.
Furthermore, the decision of the Constitutional Court is disappointing, because we know that no executions have been carried out in Korea for years. I hope this decision will not affect the number of sentences passed. What is more, I call for the handing down of death sentences in South Korea to be ended completely.
on behalf of the S&D Group. - (PL) South Korea is one of the European Union's key trade partners. It is also a country with which the European Commission has completed negotiations on a free trade agreement, giving both sides very broad access to the other's market. In view of such close economic relations, I am surprised that the EU and Korea differ so greatly when it comes to respect for human rights.
All Member States of the European Union are signatories to Protocol 13 of the European Convention for the Protection of Human Rights and Fundamental Freedoms, which bans the use of the death penalty. What is more, the Union declares in the international arena that it has set itself the objective of working for universal abolition of the death penalty. In accordance with that declaration, the Union should express clear support for the movement in Korea which is working for the abolition of capital punishment. Let us hope that, first of all, a moratorium will be introduced on carrying out executions, and that the Korean Government will become actively involved in efforts to abolish the death penalty which are being made at the UN.
Under new powers in the area of trade policy, we have the right and the obligation, as the European Parliament, to demand the abolition of capital punishment in all of the European Union's partner countries.
Mr President, if today's views on capital punishment had been in force in Europe at the time of the Nuremberg Tribunal, none of the Nazi criminals who were tried by the tribunal, and who were responsible for the cruel deaths of millions of innocent people, would have been sentenced to death. I have not heard that anyone in Europe has criticised the Nuremberg Tribunal for its unjust judgments.
Europe is moving ever further away from the essence of a just punishment as a response proportionate to the wrong done by the perpetrator and the guilt incurred. When we talk about the murder, the killing, of many people, for example in an act of terrorism, or when we talk about genocide and the deaths of millions of people, and this is what has happened, after all, in Europe, then the question arises as to a proportional punishment. It is true that in academic circles, in Europe and elsewhere, a debate is, nevertheless, in progress on the effectiveness of this punishment in terms of its preventative action and the protection of innocent human beings. This, however, is probably not the key argument, here.
Europe has, today, abandoned the death sentence. This is a democratic choice, and we want this choice to be respected. However, we should also respect the choice of others, and this is why I am in favour of discussion on this subject, including discussion with people in South Korea. It is a democratic state, and a democratic country.
(PL) I do not think we should comment on this matter, or that we should interfere, here, for at least two reasons. Firstly, because South Korea is a democratic country, and the ruling of the Constitutional Court is a ruling of a lawful body of that state. For this reason, there is no danger that the death penalty will be passed in political or trivial cases - it will be handed down to criminals and murderers. Secondly, capital punishment is a deterrent. It is not possible, of course, to prove this empirically, but if we assume the truth of the syllogism that a more serious punishment is a stronger deterrent, this means that the most severe punishment deters more, and this means that the death sentence deters most of all. This being so, by applying the death penalty we are, in fact, saving the lives of innocent people. Therefore, the European Union and the European Parliament should not interfere in this matter with the South Korean authorities.
(PL) Mr President, the decision of the Constitutional Court of South Korea that the death penalty is not a violation of the Constitution must be received with sadness. That decision is a step backwards in comparison to the trend in South Korea, where the death sentence has not been applied for a decade. The last execution was carried out 13 years ago. There are currently 57 convicts on death row awaiting execution. A critical view should be taken of the South Korean court's ruling. South Korea, as an economic leader in the region, should in particular set an example on the matter of respecting the right to life of every individual. Capital punishment is not compatible with a contemporary system of criminal justice, and contrary to current opinion it does not lead to a drop in crime at all.
- (SK) The death penalty is an issue that will live as long as monsters and murderers, living with the knowledge that they can torture, abuse and murder people, remain hidden within the human society, because a weak and impotent society is unable to cope with their brutal behaviour.
Each of the victims of these monsters had the same right to life as all of us, until the moment when they crossed paths with such a monster, a criminal who condemned a person, in order to satisfy a perverse pleasure, to his or her fate without any right to mercy or defence. The Constitutional Court of Korea has delivered an opinion that the death penalty does not conflict with the Korean Constitution. Legal status has been thus practically evaluated. That the political elites in Europe, in our name, have abandoned this path does not mean, however, that we have become better people or that our society is more humane. No. The horrible, brutal monsters' killing of decent people in Europe, just like in Korea, did not stop. The only difference is that the European monsters do not have to worry about capital punishment.
Ladies and gentlemen, I respect our model based on the European Convention on Human Rights, but I believe that before we impose it on the outside world we should make sure that there really is a better solution for decent people, and that...
(The President cut off the speaker)
(PL) I would like to say that the decision of the Constitutional Court of South Korea is disappointing and disturbing. Despite the fact that the last executions in South Korea took place in 1997, the court decided on 25 February that the death sentence is a form of punishment which does not violate the constitutional right to life. This is now the second ruling of the court with the same content. The first ruling was given in 1996, when the court stated that public opinion was not in favour of abolishing the death penalty. One can, therefore, conclude that public opinion in South Korea remains the same, and this is a pity, because a country which is an economic leader should be an example to other countries in respecting the right to life, which is a fundamental human right.
(Applause)
Member of the Commission. - Mr President, the fight against the death penalty lies at the heart of the EU's human rights policy. The EU considers that capital punishment is a cruel and inhuman punishment which fails to deter criminal behaviour, while the abolition of capital punishment contributes to the enhancement of human dignity.
We have been able to welcome a number of recent positive developments in the fight against the death penalty. In January this year, Mongolia announced a moratorium on the death penalty. During 2009 Burundi, Togo and the US State of New Mexico all abolished the death penalty. In 2007 the UN General Assembly for the first time adopted a resolution calling on states to establish a moratorium on executions with a view to abolishing the death penalty; a further resolution in 2008 reaffirmed this call.
In this light, the EU was naturally disappointed at the judgment of the Constitutional Court of the Republic of Korea on 25 February - by a split vote of five to four - that the death penalty was in accordance with the provisions of the Constitution. We note, however, that this case revolved around the interpretation of the Korean Constitution; this was not a political decision on retention of the death penalty. We also particularly note the further views expressed by three of the five judges who found that the death penalty was in line with the Constitution. Judge Lee Kang-Kook and Judge Min Hyung-Ki made clear the need to limit the use of the death penalty and to reduce the number of crimes subject to capital punishment, while Judge Song Doo-hwan argued that any decision on the death penalty should be the subject of a public debate and action by the legislature.
Although the courts continue to pass death sentences, the Republic of Korea has maintained a moratorium on executions since 1997. There is no indication at present that the judgment of the Constitutional Court will affect this moratorium. We welcome Korea's determination to maintain the moratorium on the implementation of executions.
At the same time, as the UN General Assembly resolution has noted, a moratorium should be seen not as an end in itself but as a step on the path towards complete abolition. Accordingly, the EU urges the Korean National Assembly to take steps as quickly as possible to abolish the death penalty. The Republic of Korea has long been a regional leader on human rights issues in Asia. Abolition of the death penalty would thus only confirm the Republic of Korea's commitment to the protection and promotion of human rights.
The debate is closed.
The vote will take place at the end of the debate.
Written Statements (Rule 149)
in writing. - Congratulations to the South Korean Constitutional Court for upholding the death penalty. They intend to retain the death penalty for the worst criminal offenders. For example, for a Mr Kang Ho-soon, who has reportedly confessed to killing seven women. The Justice Ministry has recently released figures that show more than 60% support for the death penalty. If a similar question were asked in Britain it would produce at least the same result. In British prisons we have various assorted serial killers, rapists, child-murdering paedophiles, necrophiles and cannibals serving life sentences. The last example just last week was that of pervert Peter Chapman who lured an innocent 17-year-old victim, Ashleigh Hall, to her death and was sentenced to 35 years. This is an inadequate sentence. He and his kind should be executed. This would also save millions of pounds every year currently wasted on keeping such criminals in prison for life that could be better spent on the old and the sick. So well done South Korea: go on executing your worst criminals.
in writing. - 'Every person shall have the right to life. If not, the killer unwittingly achieves a final and perverse moral victory by making the state a killer too, thus reducing social abhorrence at the conscious extinction of human beings' (Amnesty International, 1998). Morality, deterrence and fairness are key in the debate on the death penalty. The 'crime control' approach seeks repression of criminal conduct, while the 'human rights/due process' model emphasises individual rights. The former considers the death penalty moral because the defendant took a life (retribution), a deterrent because those who might kill refrain from doing so fearing for their life, while fairness is unimportant or unproven. The latter model claims that death penalty is immoral because the state should not take a life, is not a deterrent - as shown by statistics - and is unfairly administered, sometimes people on death row being innocent and their trials involving irregularities. I believe in the human rights model, as reflected by the international community in hard and soft law, and by the increasing number of countries abolishing the death penalty. I urge the Republic of Korea to show a clear political will abolishing the death penalty, and, until then, to immediately adopt a moratorium on its application.
EU guidelines on the death penalty date from 1998. This is the very year when the period of the unofficial moratorium on the death penalty started in South Korea. During this time, the South Korean Parliament has debated three proposals on abolishing the death penalty. Last month, the Constitutional Court in this country reaffirmed by a narrow majority the death penalty as being constitutional.
I deplore this decision and I hope that the Korean Parliament will introduce a resolution banning the death penalty.
If South Korea joined the ranks of the abolitionist countries, this would send a powerful signal to the whole Asian continent.